                          United States District Court
                        Western District of North Carolina
                               Asheville Division

      ROBERT LIONEL SISK,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                 1:16-cv-208-MR
                                      )                1:01-cr-52-MR-14
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
          Respondent.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2018 Order.

                                               November 20, 2018
